     Case 8:19-cv-01060-DMG-ADS Document 33 Filed 05/12/20 Page 1 of 1 Page ID #:102


 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11       ABACUC HERAS, an individual,            Case No.: SA CV 19-1060-DMG (ADSx)
12
         Plaintiff,                                  ORDER RE DISMISSAL OF
13
                                                     ACTION WITH PREJUDICE [32]
14       v.
15       BALBIR SINGH BHATTI, an
16       individual, dba ABC Liquor; B &
         S HASTER, LLC, a California
17       limited liability company; and
18       DOES 1-10, inclusive,
19       Defendants.
20

21            After consideration of the Joint Stipulation for Dismissal of the entire action
22     with Prejudice filed by Plaintiff Abacuc Heras (“Plaintiff”) and Balbir Singh Bhatti
23     and B&S Haster, LLC (“Defendant”), the Court hereby dismisses with prejudice the
24     above-captioned action, in its entirety. Each party shall bear his or its own costs and
25     attorneys’ fees.
26            IT IS SO ORDERED.
27     DATED: May 12, 2020                            ________________________________
28                                                    DOLLY M. GEE
                                                      UNITED STATES DISTRICT JUDGE
                                                 1
